NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 20-1159
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                                MICHAEL A. FANELLI,
                         also known as MICHAEL CARDUCCI,
                                           Appellant
                                  _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 1:16-cr-00110-001)
                       District Judge: Honorable Renee M. Bumb
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on September 14, 2020

              Before: KRAUSE, RESTREPO, and BIBAS, Circuit Judges

                                 (Filed: October 6, 2020)
                                    _______________

                                       OPINION*
                                    _______________




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
BIBAS, Circuit Judge.

   After a criminal defendant pleads guilty to six bank robberies, is released, and commits

a seventh one, he can expect a serious penalty for violating supervised release. In 2015,

Michael Fanelli pleaded guilty to six armed bank robberies. His advisory Sentencing

Guidelines range was seventy to eighty-seven months. The District Court gave him a big

break, sentencing him to thirty-seven months’ imprisonment followed by thirty-six

months’ supervised release.

   In mid-2018, Fanelli got out of prison on supervised release. Less than three months

later, he robbed another bank. He pleaded guilty in 2019 to the seventh robbery before a

different judge, who sentenced him to seventy-two months’ imprisonment followed by

thirty-six months’ supervised release. Because of that crime, the Probation Officer filed a

petition charging him with three violations of his original supervised release. He pleaded

guilty to one of them.

   For that violation, he faced a maximum sentence of two years’ imprisonment on each

of the six underlying counts from 2015, totaling twelve years. His advisory Guidelines

range was twelve to eighteen months on each count, for a cumulative range of 72 to 108

months. In 2020, the original District Court sentenced him to twenty-four months’ impris-

onment on Count One plus another twenty-four consecutive months on Count Two. On

Counts Three through Six, it sentenced him to twenty-four months to run concurrently with

the sentence on Count One. His combined sentence for the supervised-release violation is

thus forty-eight months in prison.




                                            2
   Fanelli now appeals. We review sentencing decisions for abuse of discretion. Gall v.

United States, 552 U.S. 38, 46 (2007). We will affirm a district court’s sentence “unless no

reasonable sentencing court would have imposed the same sentence on that particular de-

fendant for the reasons the district court provided.” United States v. Tomko, 562 F.3d 558,

568 (3d Cir. 2009) (en banc).

   The forty-eight-month sentence was reasonable. Fanelli repeatedly objects that it is well

above his Guidelines range of twelve to eighteen months. But that was the range for each

underlying count. Forty-eight months is well below the bottom of his total range, 72 to 108

months. Plus, the District Court reasonably departed upward on Counts One and Two in

part because it had originally given him a “huge break” by departing downward. App. 69;

see U.S.S.G. § 7B1.4 cmt. n.4.

   In reaching its sentence, the District Court analyzed the factors in 18 U.S.C. § 3553(a).

It reasonably concluded that the original sentence had not deterred Fanelli, as he committed

a seventh bank robbery soon after his release. See § 3553(a)(2)(B).

   It also looked at mitigating factors. Fanelli claims that the District Court did not give

enough weight to his mental health and gambling and drug addictions. But the court spe-

cifically discussed his mental illnesses. It gave him “credit” for his good deeds. App. 109–

10. And it considered his need for drug and gambling treatment. But after Fanelli first got

out of prison, he was offered drug treatment yet chose not to attend. Then he lied to the

second sentencing court, falsely suggesting that he had never been offered treatment. The

District Court did not abuse its discretion in weighing these and the other § 3553(a) factors.




                                              3
   Finally, Fanelli claims that the court overvalued its poor opinion of Fanelli as “narcis-

sistic” and “manipulative” and put too much weight on not wanting to be “fooled” again.

App. 68, 71, 104–05. Not so. Sentencing for violating supervised release turns mainly on

the defendant’s “breach of trust.” U.S.S.G. ch. 7, pt. A, introductory cmt. 3(b); United

States v. Dees, 467 F.3d 847, 853 (3d Cir. 2006). Fanelli’s breach of trust was “flagrant.”

Dees, 467 F.3d at 853. At sentencing in 2020, Fanelli recycled the same pleas for leniency

that he had made in 2015. But after the court had given him a break in 2015, he abused it

“almost immediately upon his release from prison.” Id. We will not second-guess the

court’s decision to reject those arguments this time.

                                        * * * * *

   Fanelli’s original sentence failed to deter him from committing yet another bank rob-

bery. Instead, he breached the District Court’s trust. The court reasonably compensated for

its earlier leniency by imposing a stiffer sentence the second time around. Because it

weighed the sentencing factors reasonably, we will affirm.




                                             4